Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-13-00726-CR

                              Janie ALTAMIRANO,
                                     Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 144th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2011CR3595A
              The Honorable Angus K. McGinty, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED November 13, 2013.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice